Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-21 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 2, 10-13, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (U.S. Patent Application 20200125194 A1, hereinafter “Jiang”) in view of Kang et al. (U.S. Patent Application 20130300678 A1, hereinafter “Kang”).

Regarding Claim 1, Jiang teaches a display device (par 0012 Fig 1 device 100) comprising: 
a display panel (par 0012 Fig 1 display 102) comprising: 
a display layer configured to display an image (par 0015 Fig 2 display 102 displays at least user interfaces 114,116); and 
a sensor layer on the display layer (par 0028 two-dimensional array of electrodes positioned across the display), and configured to sense an external input (par 0029 Fig 1 touchscreen 102 senses a finger or stylus touch input to the touchscreen 102), 
the sensor layer comprising a first area (par 0029 Fig 8 sensor comprises a first area 124), a second area adjacent to the first area in a first direction (par 0029 Fig 8 sensor comprises a second area 128 adjacent to the first area in a first direction along the device length), and a third area adjacent to the second area in the first direction (par 0029 Fig 8 sensor comprises a third area 126 adjacent to the second area in a first direction along the device length); 
a first driver electrically connected with the sensor layer 
a second driver electrically connected with the sensor layer 
wherein the sensor layer comprises: 
a plurality of electrodes spaced from each other along a second direction crossing the first direction (par 0028 Fig 8 rows of receivers 806 spaced along second vertical direction of the figure, crossing the first horizontal direction of the figure), each of the plurality of electrodes being located at the first area, the second area, and the third area (par 0029 Fig 8 receivers 806 may extend across the entire touchscreen 102, including areas 124, 128, 126, without interruption); 
a plurality of first intersecting electrodes at the first area, and spaced from each other along the first direction, the plurality of first intersecting electrodes being electrically connected with the first driver (par 0028 Fig 8 plurality of first intersecting electrodes 804 in first area 124 spaced along a first horizontal direction of the figure; par 0029 electrically connected to the first driver 812; independent processing of the touch and/or hover sensing systems associated with the first and second display areas 104, 106 is accomplished based on the implementation of separate first and second touchscreen controller chips or touch ICs 812, 814 on corresponding first and second touch flexible printed circuits (FPCs) 816, 818); 
a plurality of second intersecting electrodes at the second area, and spaced from each other along the first direction, the plurality of second intersecting electrodes being electrically connected with the first driver and the second driver (par 0028 Fig 8 plurality of second intersecting electrodes 804 in second area 128 spaced along a first horizontal direction of the figure; par 0029 electrically connected to the first driver 812 and the second driver 814; independent processing of the touch and/or hover sensing systems associated with the first and second display areas 104, 106 is accomplished based on the implementation of separate first and second touchscreen controller chips or touch ICs 812, 814 on corresponding first and second touch flexible printed circuits (FPCs) 816, 818); and 
a plurality of third intersecting electrodes at the third area, and spaced from each other along the first direction, the plurality of third intersecting electrodes being electrically connected with the second driver (par 0028 Fig 8 plurality of third intersecting electrodes 804 in third area 126 spaced along a first horizontal direction of the figure; par 0029 electrically connected to the second driver 814; independent processing of the touch and/or hover sensing systems associated with the first and second display areas 104, 106 is accomplished based on the implementation of separate first and second touchscreen controller chips or touch ICs 812, 814 on corresponding first and second touch flexible printed circuits (FPCs) 816, 818).     
However, Jiang appears not to expressly teach 
a first driver electrically connected with the sensor layer through a first pad area of the display panel; and 
a second driver electrically connected with the sensor layer through a second pad area of the display panel, and 
wherein each of the first pad area and the second pad area is spaced from the second area in the first direction.
Kang teaches a display device (par 0074) with a sensor layer on the display layer (par 0075 Fig 6)
a first driver electrically connected with the sensor layer through a first pad area of the display panel (par 0042 Fig 1 sensing lines 230a and 230b connect the sensing patterns 220 to an external driving circuit (not shown) through a pad part 250; par 0072 Fig 5 touch screen panel in FIG. 5 has the same configuration as the touch screen panel of FIGS. 1-3B [wherein pad parts connect sensor layer portions to a driver], except that the first and second sensing lines 230a and 230b each led from the lower and upper regions are connected to first and second pad parts 251 and 252 provided at distal ends of the lower and upper regions, respectively); and 
a second driver electrically connected with the sensor layer through a second pad area of the display panel (par 0042 Fig 1 sensing lines 230a and 230b connect the sensing patterns 220 to an external driving circuit (not shown) through a pad part 250; par 0072 Fig 5 touch screen panel in FIG. 5 has the same configuration as the touch screen panel of FIGS. 1-3B [wherein pad parts connect sensor layer portions to a driver], except that the first and second sensing lines 230a and 230b each led from the lower and upper regions are connected to first and second pad parts 251 and 252 provided at distal ends of the lower and upper regions, respectively), and 
wherein each of the first pad area and the second pad area is spaced from the second area in the first direction (Fig 5 shows such arrangement).
Jiang and Kang are analogous art as they each pertain to touch display devices. It would have been obvious to a person of ordinary skill in the art to modify the touch display device of Jiang with the inclusion of the oppositely located pad areas of Kang. The motivation would have been in order to provide that the region in which the sensing lines 230a and 230b intersect with the bending axis are not generated. Therefore, the sensing lines may not be damaged by repetitive bending (Kang par 0073).

Regarding Claim 2, Jiang as modified teaches the display device of claim 1, wherein the first pad area and the second pad area are spaced from each other with the first to third areas therebetween (Kang Fig 5 shows such arrangement, first to third areas may be construed correlating to those of Jiang).
Jiang and Kang are analogous art as they each pertain to touch display devices. It would have been obvious to a person of ordinary skill in the art to modify the touch display device of Jiang with the inclusion of the oppositely located pad areas of Kang. The motivation would have been in order to provide that the region in which the sensing lines 230a and 230b intersect with the bending axis are not generated. Therefore, the sensing lines may not be damaged by repetitive bending (Kang par 0073).

Regarding Claim 10, Jiang as modified teaches the display device of claim 1, wherein the display panel comprises: 
a plurality of first pads at the first pad area (Kang par 0042 Fig 1 sensing lines 230a and 230b connect the sensing patterns 220 to an external driving circuit (not shown) through pads in a pad part 250; par 0072 Fig 5 touch screen panel in FIG. 5 has the same configuration as the touch screen panel of FIGS. 1-3B [wherein pad parts connect sensor layer portions to a driver], except that the first and second sensing lines 230a and 230b each led from the lower and upper regions are connected to first and second pads in first and second pad parts 251 and 252 provided at distal ends of the lower and upper regions, respectively); and 
a plurality of second pads at the second pad area (Kang par 0042 Fig 1 sensing lines 230a and 230b connect the sensing patterns 220 to an external driving circuit (not shown) through pads in a pad part 250; par 0072 Fig 5 touch screen panel in FIG. 5 has the same configuration as the touch screen panel of FIGS. 1-3B [wherein pad parts connect sensor layer portions to a driver], except that the first and second sensing lines 230a and 230b each led from the lower and upper regions are connected to first and second pads in first and second pad parts 251 and 252 provided at distal ends of the lower and upper regions, respectively), and 
wherein the plurality of first pads are spaced from each other in the second direction (Kang Fig 5 first pads are spaced in the second device width direction), and the plurality of second pads are spaced from each other in the second direction (Kang Fig 5 second pads are spaced in the second device width direction).
Jiang and Kang are analogous art as they each pertain to touch display devices. It would have been obvious to a person of ordinary skill in the art to modify the touch display device of Jiang with the inclusion of the oppositely located pad areas of Kang. The motivation would have been in order to provide that the region in which the sensing lines 230a and 230b intersect with the bending axis are not generated. Therefore, the sensing lines may not be damaged by repetitive bending (Kang par 0073).

Regarding Claim 11, Jiang as modified teaches the display device of claim 1, wherein the display panel comprises a folding area configured to be folded and unfolded about a folding axis extending in the second direction (Jiang par 0014 folding axis 108 extends in second device width direction crossing first device length direction), the folding axis overlapping with the second area (Jiang par 0016 Fig 1 folding axis 108 overlaps in plan view with second area 128).
wherein the display panel is configured to be folded and unfolded about a folding axis extending in a second direction crossing the first direction (Jiang par 0014 folding axis 108 extends in second device width direction crossing first device length direction), the folding axis overlapping with the second area (Jiang par 0016 Fig 1 folding axis 108 overlaps in plan view with second area 128).

Regarding Claim 12, Jiang teaches a display device (par 0012 Fig 1 device 100) comprising: 
a display panel (par 0012 Fig 1 display 102) comprising: 
a display layer configured to display an image (par 0015 Fig 2 display 102 displays at least user interfaces 114,116); and 
a sensor layer on the display layer (par 0028 two-dimensional array of electrodes positioned across the display), and configured to sense an external input (par 0029 Fig 1 touchscreen 102 senses a finger or stylus touch input to the touchscreen 102), 
the sensor layer comprising a first area (par 0029 Fig 8 sensor comprises a first area 124), a second area adjacent to the first area in a first direction (par 0029 Fig 8 sensor comprises a second area 128 adjacent to the first area in a first direction along the device length), and a third area adjacent to the second area in the first direction (par 0029 Fig 8 sensor comprises a third area 126 adjacent to the second area in a first direction along the device length); 
 a first driver electrically connected with the sensor layer 
a second driver electrically connected with the sensor layer 
wherein the display panel is configured to be folded and unfolded about a folding axis extending in a second direction crossing the first direction (par 0014 folding axis 108 extends in second device width direction crossing first device length direction), the folding axis overlapping with the second area (par 0016 Fig 1 folding axis 108 overlaps in plan view with second area 128).
However, Jiang appears not to expressly teach 
wherein the display panel further comprises: 
a plurality of first pads at the first pad area, and spaced from each other in the second direction; and 
a plurality of second pads at the second pad area, and spaced from each other in the second direction.
Kang teaches a display device (par 0074) with a sensor layer on the display layer (par 0075 Fig 6)
wherein the display panel further comprises: 
a plurality of first pads at the first pad area (par 0042 Fig 1 sensing lines 230a and 230b connect the sensing patterns 220 to an external driving circuit (not shown) through pads in a pad part 250; par 0072 Fig 5 touch screen panel in FIG. 5 has the same configuration as the touch screen panel of FIGS. 1-3B [wherein pad parts connect sensor layer portions to a driver], except that the first and second sensing lines 230a and 230b each led from the lower and upper regions are connected to first and second pads in first and second pad parts 251 and 252 provided at distal ends of the lower and upper regions, respectively), and spaced from each other in the second direction (Fig 5 first pads are spaced in the second device width direction); and 
a plurality of second pads at the second pad area (par 0042 Fig 1 sensing lines 230a and 230b connect the sensing patterns 220 to an external driving circuit (not shown) through pads in a pad part 250; par 0072 Fig 5 touch screen panel in FIG. 5 has the same configuration as the touch screen panel of FIGS. 1-3B [wherein pad parts connect sensor layer portions to a driver], except that the first and second sensing lines 230a and 230b each led from the lower and upper regions are connected to first and second pads in first and second pad parts 251 and 252 provided at distal ends of the lower and upper regions, respectively), and spaced from each other in the second direction (Fig 5 second pads are spaced in the second device width direction).
Jiang and Kang are analogous art as they each pertain to touch display devices. It would have been obvious to a person of ordinary skill in the art to modify the touch display device of Jiang with the inclusion of the oppositely located pad areas of Kang. The motivation would have been in order to provide that the region in which the sensing lines 230a and 230b intersect with the bending axis are not generated. Therefore, the sensing lines may not be damaged by repetitive bending (Kang par 0073).

Regarding Claim 13, Jiang as modified teaches the display device of claim 12, wherein the sensor layer comprises: 
a plurality of electrodes spaced from each other in the second direction (Jiang par 0028 Fig 8 rows of receivers 806 spaced along second vertical direction of the figure; par 0029 Fig 8 receivers 806 may extend across the entire touchscreen 102, including areas 124, 128, 126, without interruption), each of the plurality of electrodes being located at the first area, the second area, and the third area (Jiang par 0029 Fig 8 receivers 806 may extend across the entire touchscreen 102, including areas 124, 128, 126, without interruption); 
a plurality of first intersecting electrodes at the first area, and spaced from each other in the first direction (Jiang par 0028 Fig 8 plurality of first intersecting electrodes 804 in first area 124 spaced along a first horizontal direction of the figure), the plurality of first intersecting electrodes being electrically connected with the first driver (Kang par 0042 Fig 1 sensing lines 230a and 230b connect the sensing patterns 220 to an external driving circuit (not shown) through a pad part 250; par 0072 Fig 5 touch screen panel in FIG. 5 has the same configuration as the touch screen panel of FIGS. 1-3B [wherein pad parts connect sensor layer portions to a driver], except that the first and second sensing lines 230a and 230b each led from the lower and upper regions are connected to first and second pad parts 251 and 252 provided at distal ends of the lower and upper regions, respectively; Fig 5 lines 230a may be construed as connecting to first intersecting electrodes in a first area and to half of a set of second intersecting electrodes in a second area centered on the folding axis); 
a plurality of second intersecting electrodes at the second area, and spaced from each other in the first direction (Jiang par 0028 Fig 8 plurality of second intersecting electrodes 804 in second area 128 spaced along a first horizontal direction of the figure), the plurality of second intersecting electrodes being electrically connected with the first driver and the second driver (par 0042 Fig 1 sensing lines 230a and 230b connect the sensing patterns 220 to an external driving circuit (not shown) through a pad part 250; par 0072 Fig 5 touch screen panel in FIG. 5 has the same configuration as the touch screen panel of FIGS. 1-3B [wherein pad parts connect sensor layer portions to a driver], except that the first and second sensing lines 230a and 230b each led from the lower and upper regions are connected to first and second pad parts 251 and 252 provided at distal ends of the lower and upper regions, respectively; Fig 5 lines 230a may be construed as connecting to first intersecting electrodes in a first area and to half of a set of second intersecting electrodes in a second area centered on the folding axis; Fig 5 lines 230a may be construed as connecting to third intersecting electrodes in a third area and to another half of a set of second intersecting electrodes in a second area centered on the folding axis); and 
a plurality of third intersecting electrodes at the third area, and spaced from each other in the first direction (Jiang par 0028 Fig 8 plurality of third intersecting electrodes 804 in third area 126 spaced along a first horizontal direction of the figure), the plurality of third intersecting electrodes being electrically connected with the second driver (Kang par 0042 Fig 1 sensing lines 230a and 230b connect the sensing patterns 220 to an external driving circuit (not shown) through a pad part 250; par 0072 Fig 5 touch screen panel in FIG. 5 has the same configuration as the touch screen panel of FIGS. 1-3B [wherein pad parts connect sensor layer portions to a driver], except that the first and second sensing lines 230a and 230b each led from the lower and upper regions are connected to first and second pad parts 251 and 252 provided at distal ends of the lower and upper regions, respectively; Fig 5 lines 230a may be construed as connecting to third intersecting electrodes in a third area and to another half of a set of second intersecting electrodes in a second area centered on the folding axis).
Jiang and Kang are analogous art as they each pertain to touch display devices. It would have been obvious to a person of ordinary skill in the art to modify the touch display device of Jiang with the inclusion of the sensor areas and drivers of Kang. The motivation would have been in order to provide that the region in which the sensing lines 230a and 230b intersect with the bending axis are not generated. Therefore, the sensing lines may not be damaged by repetitive bending (Kang par 0073).

Regarding Claim 17, Jiang as modified teaches the display device of claim 13, wherein the first pad area and the second pad area are spaced from each other with the first to third areas therebetween (Kang Fig 5 shows such arrangement, first to third areas may be construed correlating to those of Jiang).
Jiang and Kang are analogous art as they each pertain to touch display devices. It would have been obvious to a person of ordinary skill in the art to modify the touch display device of Jiang with the inclusion of the oppositely located pad areas of Kang. The motivation would have been in order to provide that the region in which the sensing lines 230a and 230b intersect with the bending axis are not generated. Therefore, the sensing lines may not be damaged by repetitive bending (Kang par 0073).

Regarding Claim 19, Jiang teaches a display device (par 0012 Fig 1 device 100) comprising: 
a sensor layer (par 0028 two-dimensional array of electrodes positioned across the display) comprising: 
a plurality of electrodes (par 0028 Fig 8 rows of receivers 806 spaced along second vertical direction of the figure; par 0029 Fig 8 receivers 806 may extend across the entire touchscreen 102, including areas 124, 128, 126, without interruption); and 
a plurality of first (par 0028 Fig 8 plurality of first intersecting electrodes 804 in first area 124 spaced along a first horizontal direction of the figure), second (par 0028 Fig 8 plurality of second intersecting electrodes 804 in second area 128 spaced along a first horizontal direction of the figure), and third (par 0028 Fig 8 plurality of third intersecting electrodes 804 in third area 126 spaced along a first horizontal direction of the figure) intersecting electrodes crossing the plurality of electrodes (Fig 8 the intersecting electrodes 804 cross the plurality of electrodes 806); 
wherein the sensor layer further comprises: 
a first area (par 0029 Fig 8 sensor comprises a first area 124), the plurality of first intersecting electrodes being located at the first area (par 0028 Fig 8 plurality of first intersecting electrodes 804 in first area 124 spaced along a first horizontal direction of the figure); 
a second area (par 0029 Fig 8 sensor comprises a second area 128 adjacent to the first area in a first direction along the device length), the plurality of second intersecting electrodes being located at the second area (par 0028 Fig 8 plurality of second intersecting electrodes 804 in second area 128 spaced along a first horizontal direction of the figure); and 
a third area (par 0029 Fig 8 sensor comprises a third area 126 adjacent to the second area in a first direction along the device length), the plurality of third intersecting electrodes being located at the third area (par 0028 Fig 8 plurality of third intersecting electrodes 804 in third area 126 spaced along a first horizontal direction of the figure), 
wherein the first area, the second area, and the third area are adjacent to each another along a first direction (par 0029 Fig 8 adjacent in the first device length direction), 
wherein the second area is configured to be folded and unfolded about a folding axis extending in a second direction crossing the first direction (par 0014 folding of the second area occurs about folding axis 108 which extends in second device width direction crossing first device length direction).
However, Jiang appears not to expressly teach 
a first driver electrically connected with the plurality of first intersecting electrodes and the plurality of second intersecting electrodes through a plurality of first pads; and 
a second driver electrically connected with the plurality of second intersecting electrodes and the plurality of third intersecting electrodes through a plurality of second pads, 
wherein the plurality of first pads are spaced from the second area in the first direction, the plurality of second pads are spaced from the second area in the first direction, and the plurality of first pads and the plurality of second pads are spaced from each other in the second direction.
Kang teaches a display device (par 0074) with a sensor layer on the display layer (par 0075 Fig 6), the display device comprising 
a first driver electrically connected with the plurality of first intersecting electrodes and the plurality of second intersecting electrodes through a plurality of first pads (par 0042 Fig 1 sensing lines 230a and 230b connect the sensing patterns 220 to an external driving circuit (not shown) through a pad part 250; par 0072 Fig 5 touch screen panel in FIG. 5 has the same configuration as the touch screen panel of FIGS. 1-3B [wherein pad parts connect sensor layer portions to a driver], except that the first and second sensing lines 230a and 230b each led from the lower and upper regions are connected to first and second pad parts 251 and 252 provided at distal ends of the lower and upper regions, respectively; Fig 5 lines 230a may be construed as connecting to first intersecting electrodes in a first area and to half of a set of second intersecting electrodes in a second area centered on the folding axis); and 
a second driver electrically connected with the plurality of second intersecting electrodes and the plurality of third intersecting electrodes through a plurality of second pads (par 0042 Fig 1 sensing lines 230a and 230b connect the sensing patterns 220 to an external driving circuit (not shown) through a pad part 250; par 0072 Fig 5 touch screen panel in FIG. 5 has the same configuration as the touch screen panel of FIGS. 1-3B [wherein pad parts connect sensor layer portions to a driver], except that the first and second sensing lines 230a and 230b each led from the lower and upper regions are connected to first and second pad parts 251 and 252 provided at distal ends of the lower and upper regions, respectively; Fig 5 lines 230a may be construed as connecting to third intersecting electrodes in a third area and to another half of a set of second intersecting electrodes in a second area centered on the folding axis),
wherein the plurality of first pads are spaced from the second area in the first direction (Fig 5 shows such arrangement), the plurality of second pads are spaced from the second area in the first direction (Fig 5 shows such arrangement), and the plurality of first pads and the plurality of second pads are spaced from each other in the second direction (Fig 5 first pads are spaced in the second device width direction; second pads are spaced in the second device width direction).
 Jiang and Kang are analogous art as they each pertain to touch display devices. It would have been obvious to a person of ordinary skill in the art to modify the touch display device of Jiang with the inclusion of the oppositely located pad areas of Kang. The motivation would have been in order to provide that the region in which the sensing lines 230a and 230b intersect with the bending axis are not generated. Therefore, the sensing lines may not be damaged by repetitive bending (Kang par 0073).

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (U.S. Patent Application 20200125194 A1, hereinafter “Jiang”) in view of Kang et al. (U.S. Patent Application 20130300678 A1, hereinafter “Kang”) and further in view of Wang et al. (U.S. Patent Application 20160178949 A1, hereinafter “Wang”).

Regarding Claim 3, Jiang as modified teaches the display device of claim 2. However, Jiang as modified appears not to expressly teach further comprising: 
a circuit film attached to the first pad area and the second pad area, wherein the first driver and the second driver are on the circuit film.
Wang teaches a similar touch display arrangement further comprising: 
a circuit film attached to the first pad area and the second pad area, wherein the first driver and the second driver are on the circuit film (par 0027 Fig 1C the plurality of the touch display units 151 are respectively connected with a plurality of detection circuits 16 via the plurality of first electrode leads 152 leading out from an edge of the first substrate 11, and the first electrode lead 152 may be connected with an Integrated Circuit (IC) chip by a Flexible Printed Circuit Board (FPCB)).
Jiang Kang and Wang are analogous art as they each pertain to touch display devices. It would have been obvious to a person of ordinary skill in the art to modify the touch display device of Jiang/Kang with the inclusion of the drivers on circuit film of Wang. The motivation would have been in order to provide the ability to place the driver in a plane other than the plane of the sensor for compact packaging.

Claim 15 presents the limitations of Claim 3 in a different claim category, and therefore Claim 15 is rejected with a rationale similar to Claim 3, mutatis mutandis.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (U.S. Patent Application 20200125194 A1, hereinafter “Jiang”) in view of Kang et al. (U.S. Patent Application 20130300678 A1, hereinafter “Kang”) and further in view of Han et al. (U.S. Patent Application 20180097197 A1, hereinafter “Han”).  

Regarding Claim 5, Jiang as modified teaches the display device of claim 2. However, Jiang as modified appears not to expressly teach further comprising: 
a first circuit film attached to the first pad area; and 
a second circuit film attached to the second pad area, and electrically connected to the first circuit film, 
wherein the first driver is on the first circuit film, and the second driver is on the second circuit film.  
Han teaches a similar application comprising 
a first circuit film attached to the first pad area (par 0036 Fig 3 a first first connection member 25 may be a chip on film (COF) on which a first driver 12 is mounted); and 
a second circuit film attached to the second pad area (par 0036 Fig 3 a second first connection member 25 may be a chip on film (COF) on which a second driver 12 is mounted), and electrically connected to the first circuit film (par 0029 data drivers are electrically connected at least in that they all are connected to a source sampling clock and the like, through boards 20 or 30), 
wherein the first driver is on the first circuit film, and the second driver is on the second circuit film (par 0036 Fig 3 a first first connection member 25 may be a chip on film (COF) on which a first driver 12 is mounted; a second first connection member 25 may be a chip on film (COF) on which a second driver 12 is mounted).
Jiang Kang and Han are analogous art as they each pertain to touch display devices. It would have been obvious to a person of ordinary skill in the art to modify the touch display device of Jiang/Kang with the inclusion of the drivers on circuit film of Han. The motivation would have been in order to provide modular and foldable packaging.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (U.S. Patent Application 20200125194 A1, hereinafter “Jiang”) in view of Kang et al. (U.S. Patent Application 20130300678 A1, hereinafter “Kang”) and further in view Li et al. (U.S. Patent Application 20190235681 A1, hereinafter “Li”) and of Wang et al. (U.S. Patent Application 20160178949 A1, hereinafter “Wang”).

Regarding Claim 8, Jiang as modified teaches the display device of claim 1. However, Jiang as modified appears not to expressly teach wherein the first pad area and the second pad area are spaced from the third area in the first direction, and are adjacent to each other in the second direction, 
wherein the display device further comprises a circuit film attached to the first pad area and the second pad area, and 
wherein the first driver and the second driver are on the circuit film.
Li teaches a similar touch display arrangement wherein
the first pad area and the second pad area are spaced from the third area in the first direction, and are adjacent to each other in the second direction (par 0052 Fig 2 first pad area TX2, TX1, … TX1, TX2 and the second pad area TX3, TX4, … TX4, TX3 are spaced from the third area, comprising at least electrode 1211, in the first direction shown, and are adjacent to each other in the second direction shown),
wherein the display device further comprises a circuit film attached to the first pad area and the second pad area (par 0050 all of the first touch electrode drive signal lines 2511-2542 and the second touch sub-electrode drive signal lines 1411-1442 are connected to an FPC).
Jiang Kang and Li are analogous art as they each pertain to touch display devices. It would have been obvious to a person of ordinary skill in the art to modify the touch display device of Jiang/Kang with the inclusion of the pad area arrangement of Li. The motivation would have been in order to provide connection to a FPC for signal driving (Li par 0050).
Wang teaches 
wherein the first driver and the second driver are on the circuit film (par 0027 Fig 1C the plurality of the touch display units 151 are respectively connected with a plurality of detection circuits 16 via the plurality of first electrode leads 152 leading out from an edge of the first substrate 11, and the first electrode lead 152 may be connected with an Integrated Circuit (IC) chip by a Flexible Printed Circuit Board (FPCB)).
Jiang Kang Li and Wang are analogous art as they each pertain to touch display devices. It would have been obvious to a person of ordinary skill in the art to modify the touch display device of Jiang/Kang/Li with the inclusion of the drivers on circuit film of Wang. The motivation would have been in order to provide the ability to place the driver in a plane other than the plane of the sensor for compact packaging.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (U.S. Patent Application 20200125194 A1, hereinafter “Jiang”) in view of Kang et al. (U.S. Patent Application 20130300678 A1, hereinafter “Kang”) and further in view Li et al. (U.S. Patent Application 20190235681 A1, hereinafter “Li”).

Regarding Claim 18, Jiang as modified teaches the display device of claim 13. However, Jiang as modified appears not to expressly teach wherein the first pad area and the second pad area are spaced from the third area in the first direction, and are adjacent to each other in the second direction. 
Li teaches a similar touch display arrangement wherein
the first pad area and the second pad area are spaced from the third area in the first direction, and are adjacent to each other in the second direction (par 0052 Fig 2 first pad area TX2, TX1, … TX1, TX2 and the second pad area TX3, TX4, … TX4, TX3 are spaced from the third area, comprising at least electrode 1211, in the first direction shown, and are adjacent to each other in the second direction shown).
Jiang Kang and Li are analogous art as they each pertain to touch display devices. It would have been obvious to a person of ordinary skill in the art to modify the touch display device of Jiang/Kang with the inclusion of the pad area arrangement of Li. The motivation would have been in order to provide connection to a FPC for signal driving (Li par 0050).

Allowable Subject Matter
Claims 4, 6, 7, 9, 14, 16, 20, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4:
While closest prior art Jiang (20200125194 A1) and Kang (20130300678 A1) teach portions of the limitations of Claim 4, the prior art of record fails to teach or fairly suggest the particular limitations of Claim 4, namely "wherein the circuit film comprises: a first connecting line configured to connect the first driver and one of the plurality of second intersecting electrodes to each other; and a second connecting line configured to connect the second driver and another one of the plurality of second intersecting electrodes to each other" in combination with all other limitations of the claim and of claims on which the claim depends.

Claim 6:
While closest prior art Jiang (20200125194 A1) and Kang (20130300678 A1) teach portions of the limitations of Claim 6, the prior art of record fails to teach or fairly suggest the particular limitations of Claim 6, namely "wherein the sensor layer further comprises: a first connecting line at the peripheral area, and surrounding the active area, the first connecting line being electrically connected with one of the plurality of second intersecting electrodes; and a second connecting line at the peripheral area and surrounding the active area, the second connecting line being electrically connected with another one of the plurality of second intersecting electrodes" in combination with all other limitations of the claim and of claims on which the claim depends.
	Claim 7 would be allowable dependent on the allowability of Claim 6.

Claim 9:
While closest prior art Jiang (20200125194 A1) and Kang (20130300678 A1) teach portions of the limitations of Claim 9, the prior art of record fails to teach or fairly suggest the particular limitations of Claim 9, namely "a first line electrically connected to one of the plurality of second intersecting electrodes, and to the second driver; a second line electrically connected to another one of the plurality of second intersecting electrodes, and to the first driver; a first connecting line configured to connect the first line and the first driver to each other; and a second connecting line configured to connect the second line and the second driver to each other" in combination with all other limitations of the claim and of claims on which the claim depends.

Claim 14:
While closest prior art Jiang (20200125194 A1) and Kang (20130300678 A1) teach portions of the limitations of Claim 14, the prior art of record fails to teach or fairly suggest the particular limitations of Claim 14, namely "wherein each of the first connecting line and the second connecting line surrounds the plurality of electrodes, the plurality of first intersecting electrodes, the plurality of second intersecting electrodes, and the plurality of third intersecting electrodes” in combination with all other limitations of the claim and of claims on which the claim depends.

Claim 16:
While closest prior art Jiang (20200125194 A1) and Kang (20130300678 A1) teach portions of the limitations of Claim 16, the prior art of record fails to teach or fairly suggest the particular limitations of Claim 16, namely "wherein the circuit film comprises: a first connecting line configured to connect the first driver and one of the plurality of second intersecting electrodes to each other; and a second connecting line configured to connect the second driver and another one of the plurality of second intersecting electrodes to each other” in combination with all other limitations of the claim and of claims on which the claim depends.

Claim 20:
While closest prior art Jiang (20200125194 A1) and Kang (20130300678 A1) teach portions of the limitations of Claim 20, the prior art of record fails to teach or fairly suggest the particular limitations of Claim 20, namely "wherein the circuit film comprises: a first connecting line configured to connect the first driver and one of the plurality of second intersecting electrodes to each other; and a second connecting line configured to connect the second driver and another one of the plurality of second intersecting electrodes to each other” in combination with all other limitations of the claim and of claims on which the claim depends.

Claim 21:
While closest prior art Jiang (20200125194 A1) and Kang (20130300678 A1) teach portions of the limitations of Claim 21, the prior art of record fails to teach or fairly suggest the particular limitations of Claim 21, namely "wherein each of the first connecting line and the second connecting line surrounds the plurality of electrodes, the plurality of first intersecting electrodes, the plurality of second intersecting electrodes, and the plurality of third intersecting electrodes” in combination with all other limitations of the claim and of claims on which the claim depends.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624